Title: From Thomas Jefferson to Henry Dearborn, 12 May 1806
From: Jefferson, Thomas
To: Dearborn, Henry


                        
                            Monticello May 12. 06.
                        
                        Th: Jefferson with his friendly salutations to General Dearborne returns him the Duplicate of the Spanish
                            letter, with a translation, and wishes for his health & happiness.
                        
                        
                        
                    
                         Enclosure
                                    
                     
                        
                           sir
                        
                        Bexar May 7. 06.
                     
                     To the good understanding which happily reigns between his Catholic Majesty & the US of America, which it
                            is my duty to preserve (according to the orders I have from the
                            Captain General on whom I depend) I infer may have been opposed the act of having changed the small advanced parties of
                            troops from Nacogdoches to parts nearer to the post under your charge, and the positive fact of the entry of those under
                            your orders within our territories (which they have since evacuated) and there proceedings being foreign to the mind &
                            will of our governments, having positive orders not to change any thing in respect to limits until it shall be signified
                            on the part of the one or the other government. it is my duty to notify what is proper as I do with this dispatch to the
                            Commandant of Nacogdoches, to the effect that restoring his parties to the parts which they accepted he may take care not
                            to change the system of good harmony so much recommended by the Superior to whom I am subject, in respect to the subjects of
                            the US. expecting that you will take measures that the same may be observed on the other part, and that your troops may not
                            be introduced on this side of Arroyo Onde (Deep Creek) known to be of this province: understanding that on the contrary
                            and in the case that your proceedings should not be conformable, & that from that should result an encounter between the
                            troops you would be responsible to the charge which would be made to your government to obtain for us the proper
                            satisfaction: by which explanations I fulfill the orders of the Captain General on which I depend.
                     I have the honor &c.
                     
                        
                           Antonio Cordero
                        
                     
                  
                  
               